 


109 HR 304 IH: To amend title 10, United States Code, to require the naval forces of the Navy to include not less than 12 operational aircraft carriers.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 304 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Crenshaw (for himself, Mr. Putnam, Mr. Stearns, Mrs. Jo Ann Davis of Virginia, Mr. Cantor, Ms. Corrine Brown of Florida, Mrs. Drake, Mr. Mica, Mr. Scott of Virginia, Mr. Forbes, Mr. Meek of Florida, and Mr. Shaw) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to require the naval forces of the Navy to include not less than 12 operational aircraft carriers. 
 
 
1.Requirement for 12 operational aircraft carriers within naval forces of the NavySection 5062 of title 10, United States Code, is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)The naval combat forces of the Navy shall include not less than 12 operational aircraft carriers. For purposes of this subsection, an operational aircraft carrier includes an aircraft carrier that is temporarily unavailable for worldwide deployment due to routine or scheduled maintenance or repair.. 
 
